Citation Nr: 0739401	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-38 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007). 

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Board observes that a VA PTSD examination has not been 
afforded.  However, the record does contain substantial 
private mental health treatment records.  Although the 
veteran has been predominantly diagnosed with mental 
disorders other than PTSD, he has also been diagnosed with 
PTSD.  Accordingly, the duty to assist has been triggered.  

The veteran acknowledges that his occupational assignment 
while stationed in Vietnam was with the military police, 
which is not recognized as a combat unit per se.  He 
submitted a stressor statement in May 2003 indicating, in 
pertinent part, that he was frequently subjected to mortar 
fire at his assigned duty base during the periods from 
January-April 1968 and again in July 1968.  Service personnel 
records indicate that the veteran was enroute to Vietnam in 
March 1968.  Notwithstanding, the record does not reflect 
that verification has been undertaken during the period that 
he was in Vietnam.  The Court has held in Suozzi v. Brown, 10 
Vet. App. 307 (1997) that an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure, and that corroboration 
of every detail is not required.  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Other incidents advanced 
as stressors do not appear to contain sufficient detail to 
enable verification. 

Reference is made to VA's Rating Job Aids, found on the VA 
Compensation and Pension (C&P) Service Intranet website.  On 
that webpage is a Stressor Verification Site, added August 8, 
2007.  A brief search of that site reveals that some members 
of the veteran's company, the 272nd MP company, were 
transferred to other MP companies while in Vietnam, to assist 
with various assignments.  It is not clear whether the 
veteran was involved in any of these transfers of personnel.  
Because this web tool was not available to the RO prior to 
the appeal being forwarded to the Board, and may contain 
information valuable to the veteran's claim, additional 
development is needed.
 
During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be provided with 
another stressor letter and requested to 
provide additional information regarding 
his claimed stressors.  He should be 
requested to provide information 
regarding any temporary details to other 
MP companies, and to provide more 
specific information concerning his 
locations in Vietnam, as well as dates 
and events that may have caused his 
stressors.  

3.  Thereafter, the AMC/RO is to 
undertake development pursuant to VA 
Training Letter 07-02, March 7, 2007, and 
employ the Stressor Verification Site, 
added August 8, 2007 to the C&P Service 
website.  

4.  Once the above development has been 
completed to the extent possible, the 
AMC/RO should review the file and prepare 
a summary of the claimed stressors, the 
veteran has provided, as well as those 
events related in the May 2003 stressor 
statement concerning the mortar attacks 
during the periods from March -April 1968 
and again in July 1968 at his assigned 
duty base, and any information obtained 
by the AMC/RO pursuant to development 
undertaken by utilizing the instructions 
in the training letter 07-02, and the 
Stressor Verification Site, added August 
8, 2007  That summary, together with a 
copy of the veteran's associated service 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR)) at the appropriate 
address for a search of the appropriate 
records.  That organization should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressor.  Any information 
obtained should be added to the claims 
file.  

5.  If and only if the aforesaid stressor 
is verified, the veteran should be 
afforded a VA examination by a 
psychiatrist.  The AMC/RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record.  The examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in 
service stressor has resulted in the 
current psychiatric symptoms.  

The examiner is requested to determine 
the validity of the veteran's reported 
symptoms and to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the in service 
stressors found to be established by the 
AMC/RO.  A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review. 

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

7.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



